PIAMITER, Justice.
Plaintiff instituted this action to obtain confirmation of a tax title to two certain lots of ground situated in the Parish of Jefferson, each of which measures 25 feet in width and 120 feet in depth. The district court rendered a judgment in favor of plaintiff, and from it the defendant appealed to this court.
 At the outset it appears that we are unable to entertain the appeal. With respect to the value of the two lots involved, which is determinative of our appellate jurisdiction herein, there is contained in the record only a stipulation of counsel that “the value of the property in dispute is the sum of $5500.” And this court has often held that such a stipulation is without effect insofar as the vesting of jurisdiction in this court is concerned. Tucker v. Woodside, 218 La. 708, 50 So.2d 814; Martin v. Carroll, 220 La. 481, 56 So. 2d 843; Newman v. McClure, 221 La. 556, 59 So.2d 882; Adger v. Oliver, 222 La., 793, 64 So.2d 6; Castleberry v. Ethridge, 223 La. 466, 65 So.2d 138; Wainer v. Kim, 223 La. 669, 66 So.2d 587; H. G. Hill Stores Realty Co. Inc. v. Latter, 227 La. 791, 80 So.2d 410; Russ v. Stephens, 230 La. 720, 89 So.2d 213; Holmes v. Wyatt Lumber Co., Inc., 234 La. 510, 100 So.2d 488.
For the reasons assigned it is ordered that this cause be transferred to the Court of Appeal for the Parish of Orleans pursuant to the provisions of LSA-R.S. 13:-4441 and 13 :4442, the record to be filed in such court by appellant within thirty days from the date on which this decree shall become final; otherwise the appeal shall stand dismissed. Appellant shall pay the costs of the appeal to this court, and all other costs shall await the final disposition of the case.
SIMON, J., absent.